In an action to re*507cover damages for medical malpractice, etc., Dinkes & Schwitzer appeals, as limited by its brief, from so much of an order of the Supreme Court, Kangs County (Patterson, J.), dated Pebru-* ary 23, 2001, as, in effect, upon reargument, adhered to the prior determination in an infant compromise order of the same court dated August 14, 2000, granting that branch of its motion which was for an award of an attorney’s fee in the sum of $545,990.03 and disbursements in the sum of $40,099.79 only to the extent of awarding an attorney’s fee in the sum of $400,000.
Ordered that the order is reversed insofar as appealed from, on the facts and as a matter of discretion, without costs or disbursements, upon reargument, that branch of the motion which was for an award of an attorney’s fee in the sum of $545,990.03 and disbursements in the sum of $40,099.79 is granted in its entirety, and the matter is remitted to the Supreme Court, Kings County, for entry of an appropriate infant compromise order in accordance herewith.
Contrary to the Supreme Court’s determination, the appellant should have been awarded an attorney’s fee in the sum of $545,990.03 and disbursements in the sum of $40,099.79 (see, Judiciary Law § 474-a; Benjamin v Koeppel, 85 NY2d 549, 556; Edelstein v Pirrotti, 286 AD2d 660; Domroe v Kessler, 16 AD2d 791; see also, Code of Professional Responsibility DR 2-107 [22 NYCRR 1200.12]). Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.